Citation Nr: 1440940	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-46 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, status post nephrectomy, to include as due to herbicide exposure and as secondary to the Veteran's service-connected diabetes mellitus, type II.

2.  Entitlement to a temporary evaluation of 100 percent due to surgical treatment of a service-connected disability necessitating convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to December 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran originally requested a local hearing.  In September 2011 and November 2012, he submitted statements that he withdrew his request and wanted the case to be forwarded to the Board.

This appeal was previously characterized as entitlement to service connection for renal cell carcinoma solely.  Nonetheless, the Board's review of the Veteran's claims file revealed that the Veteran also claimed entitlement to a temporary evaluation of 100 percent due to surgical treatment of a service-connected disability necessitating convalescence; namely, a nephrectomy due to his claimed renal cell carcinoma.  This issue was included in the July 2009 rating decision, the Veteran's notice of disagreement, and the statement of the case; the VA Form 9 also covers it.  However, it was not included in the latest supplemental statement of the case, and there is no indication that the Veteran has withdrawn it; the Veteran's June 2010 statement does not indicate an implicit or explicit desire to withdraw it.  Accordingly, the issues currently on appeal are properly characterized as listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claims.

The record reflects an indication that the Veteran receives Social Security Disability benefits.  See, e.g., March 2010 Social Security Administration (SSA) letter.  Without the records, the Board cannot determine whether they are relevant.  Thus, if appropriate, all records from SSA should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

To date, the Veteran has not been afforded a VA examination to evaluate the etiology of his claimed condition.  The Veteran claims that his renal cell carcinoma was caused by herbicide exposure during service in Vietnam; herbicide exposure in this case is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  A November 2009 statement from a private nephrologist relates the Veteran's cancer to exposure to herbicides but is vague in the rationale, referring to "further data regarding Agent Orange."  In the July 2014 Appellate Brief the Veteran's representative raised the issue of service connection for renal cell carcinoma as secondary to the service-connected diabetes mellitus.  Accordingly, an examination and medical opinion are necessary to clarify whether the Veteran's claimed condition is related to service, including as due to herbicide exposure, and/or related to his service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

In addition, the record reflects that the Veteran receives VA treatment.  But, the file contains his medical records only up to August 2011.  Consequently, the Veteran's treatment records since August 2011 should be obtained and associated with the file.

Finally, the Board finds that the Veteran's claim for a temporary evaluation of 100 percent due to surgical treatment of a service-connected disability necessitating convalescence is inextricably intertwined with his service connection claim for renal cell carcinoma, and it will be remanded pending adjudication of the latter.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain any VA medical records from August 2011 forward.

3.  Upon completion of the above, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed renal cell carcinoma, status post nephrectomy.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner is requested to specifically address:

(a) Is it at least as likely as not (50 percent or greater possibility) that the Veteran's renal cell carcinoma was incurred in or is otherwise related to service, to include exposure to herbicide?  The examiner should address the November 2009 statement from G.P.Z., MD.

(b) Is it at least as likely as not (50 percent or greater possibility) that the Veteran's renal cell carcinoma was caused by or aggravated by the Veteran's service-connected diabetes mellitus, type II?

The term "aggravated' in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the kidney disability (i.e., a baseline) before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Upon completion of the above, readjudicate the Veteran's claim for service connection for renal cell carcinoma.  Then, after adjudicating the inextricably intertwined issue of entitlement to service connection for renal cell carcinoma, readjudicate the Veteran's claim for a temporary evaluation of 100 percent due to surgical treatment of a service-connected disability necessitating convalescence.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

